Kellogg, J.:
This.case is governed by the rule in People ex rel. Bidwell v. Pitts (111 App. Div. 319), decided at this term of court.. The certificate uses the words “ having thereupon pleaded guilty, it is adjudged,” .etc., while the statutory.form (Code Crim. Proc. §§ 721, 722) uses the words •“ having been thereupon duly convicted upon a plea of guilty,-it is adjudged,” etc:, but it has been held this is a substantial compliance with the statutory form, as upon-a plea of guilty the only duty of the court is to sentence. (People ex rel. Evans v. McEwen, 67 How. Pr. 105, 112, 113.)
The order appealed from is, therefore, reversed, the writ of habeas corpus quashed and the relator remanded to the custody of said sheriff as custodian of said penitentiary to serve the balance of his term. .
All concurred.
Order reversed, .writ of habeas corpus quashed, and relator remanded to the custody of the sheriff of Albany county, as custodian of the penitentiary, to serve balance of his term.